     Case
     Case 1:18-cv-04910-ALC-GWG
          1:18-cv-04910-ALC-GWG Document
                                Document 103
                                         102 Filed
                                             Filed 06/25/20
                                                   06/24/20 Page
                                                            Page 1
                                                                 1 of
                                                                   of 5
                                                                      5



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 EDGARDO DIAZ,
 Individually and on Behalf of All Others
 Similarly Situated,

                                    Plaintiff,     Case No. 18 Civ. 4910 (ALC) (GWG)

                      v.                             STIPULATION AND ORDER FOR
                                                            CONDUCTING
 NEW YORK PAVING, INC.                             REMOTE DEPOSITIONS DURING THE
                                                          COVID PANDEMIC

                                  Defendant.


       IT IS HEREBY STIPULATED AND AGREED that pursuant to Federal Rule of Civil

Procedure 30(b)(4) Plaintiff and Defendant will conduct all depositions noticed in this matter

according to the following protocol until such time when the parties mutually agree that in-

person depositions can safely resume:

       WHEREAS, the United States government and New York government have attempted to

slow the spread of the COVID-19 pandemic by issuing states of emergency and severe

restrictions on travel and gatherings, and urged stay-at-home or shelter-in-place policies; and

       WHEREAS, Rule 30(b)(4) states “[t]he parties may stipulate . . . that a deposition be

taken by telephone or other remote means.”

       NOW, THEREFORE, the Parties hereby stipulate and agree to the following procedures

for conducting depositions remotely in the above-captioned matter:

       1.      All depositions in this matter shall be conducted remotely using videoconference

technology, consistent with Rule 30(b)(4), and each deponent shall be video recorded consistent

with Rule 30(b)(3).
     Case
     Case 1:18-cv-04910-ALC-GWG
          1:18-cv-04910-ALC-GWG Document
                                Document 103
                                         102 Filed
                                             Filed 06/25/20
                                                   06/24/20 Page
                                                            Page 2
                                                                 2 of
                                                                   of 5
                                                                      5



       2.      The Parties agree to work in a collaborative and cooperative manner in attempting

to schedule remote depositions taking into account that the Federal Rules of Civil Procedure

“should be construed, administered, and employed by the . . . parties to secure the just, speedy,

and inexpensive determination of every action and proceeding.” Fed. R. Civ. P. 1.

       3.      The Parties agree to use videoconferencing deposition software that allows for

each of the following: (i) electronic introduction and viewing of exhibits; (ii) realtime streaming;

and (iii) audiovisual recording of all participants. The Parties agree that each person attending

the deposition shall at all times be visible to all deposition participants while the deposition is

conducted on the record, each attendee’s statements shall be audible to all participants, and each

attendee should strive to ensure that their environment is free from noise and distractions. If the

videoconferencing deposition software includes a breakout room feature, which simulates a live

breakout room through videoconference, the Parties agree that conversations in the breakout

rooms shall be private and shall not be recorded.

       4.      The deponent, court reporter, counsel for the Parties, and any other individual

entitled to view the deposition as it is occurring will each participate in the videoconference

deposition remotely and separately. No person may view or listen to the deposition as it is

occurring without stating an appearance for the record. The Parties agree that no person shall be

permitted to be physically present in the same room with any participant in a deposition, unless

otherwise agreed-to by the Parties in advance of said deposition.

       5.      Every deponent shall endeavor to have technology sufficient to appear for a

videotaped deposition (e.g., a webcam and computer or telephone audio) and internet bandwidth

sufficient to sustain the remote deposition. Counsel for each deponent shall consult with the

deponent prior to the deposition and will be responsible for ensuring the deponent has the
     Case
     Case 1:18-cv-04910-ALC-GWG
          1:18-cv-04910-ALC-GWG Document
                                Document 103
                                         102 Filed
                                             Filed 06/25/20
                                                   06/24/20 Page
                                                            Page 3
                                                                 3 of
                                                                   of 5
                                                                      5



required technology, including, if necessary, supplying the required technology to the deponent

prior to the deposition. In the case of third-party witnesses, counsel noticing the deposition shall

supply any necessary technology that the deponent does not have.

       6.      The Parties further agree that depositions shall be recorded by stenographic means

consistent with the requirements of Rule 30(b)(3), but that the court reporter will not be

physically present with the deponent.

       7.      The court reporter will administer the oath remotely and the Parties agree not to

challenge the validity of any oath administered by the court reporter, even if the court reporter is

not a notary public in the state where the deponent resides.

       8.      The Parties agree to treat the stenographer as an “Officer” as defined by Rules

28(a)(2) and 29(a) and shall be permitted to administer the oath and record the deposition in

accordance with state law. The Parties further agree that, consistent with Rule 28(c), the

designated “Officer” shall not be “any party’s relative, employee, or attorney, related to or

employed by any party’s attorney, or financially interested in the action.”

       9.      The Party that noticed the deposition shall provide the court reporter with a copy

of this Stipulation in advance of the deposition.

       10.     The Party that noticed the deposition shall be responsible for procuring a written

transcript and video record of the remote deposition. The Parties shall bear their own costs in

obtaining a transcript and/or video record of the deposition.

       11.     Consistent with Local Rule 30.4, no counsel shall initiate a private conference

with any deponent while a question is pending, except for the purpose of determining whether a

privilege should be asserted. The Parties agree that there shall be no ex parte communication of

any kind, including through text message, electronic mail, or the chat feature in the
      Case
      Case 1:18-cv-04910-ALC-GWG
           1:18-cv-04910-ALC-GWG Document
                                 Document 103
                                          102 Filed
                                              Filed 06/25/20
                                                    06/24/20 Page
                                                             Page 4
                                                                  4 of
                                                                    of 5
                                                                       5



videoconferencing system while the witness is on the record. However, ex parte

communications are allowed at any other time, including during “breaks,” provided such

communications are consistent with the rules and obligations applicable to depositions. The

deponent shall affirm at the start of the deposition that they understand and agree to these

restrictions.

        12.     The Parties agree to work collaboratively and cooperatively and in good faith with

the court reporter to assess the deponent’s technological abilities and to attempt to troubleshoot

issues in advance of the deposition so any adjustments can be made. The Parties also agree to

work collaboratively and cooperatively to address and troubleshoot technological issues that may

arise during the deposition. This provision shall not be interpreted to compel any party to

proceed with a deposition where the witness cannot hear or understand the other participants or

where the other participants cannot hear or understand the witness. To the extent technological

or other issues cause any deposition to extend beyond seven hours, the parties agree to work in

good faith to allow additional time as warranted under the circumstances. To the extent video or

audio features present insurmountable obstacles for proceeding with a deposition, the Parties

may reschedule the deposition for a convenient date and time for the Parties and the deponent.

        13.     The Parties agree that this Stipulation applies to remote depositions of non-parties

subpoenaed under Rule 45 and they shall work in a collaborative and cooperative manner in

attempting to schedule remote depositions of non-parties. The Parties agree to provide this

Stipulation along with any subpoena issued to a non-party under Rule 45 in advance of the

deposition.

        14.     The Parties agree that remote depositions may be used at a trial or hearing to the

same extent that an in-person deposition may be used at trial or hearing, and the Parties agree not
     Case
     Case 1:18-cv-04910-ALC-GWG
          1:18-cv-04910-ALC-GWG Document
                                Document 103
                                         102 Filed
                                             Filed 06/25/20
                                                   06/24/20 Page
                                                            Page 5
                                                                 5 of
                                                                   of 5
                                                                      5



to object to the use of these video recordings on the basis that the deposition was taken remotely.

The Parties reserve all other objections to the use of any deposition testimony at trial.

       15.     The Parties agree to revisit the terms of this Stipulation if it becomes necessary

and/or desirable to do so.

       16.     The Parties agree that if any provision of this Stipulation is found to be invalid or

impermissible under the laws of a particular state or territory, the applicable laws of the state

where the witness is located, or with the applicable rules of the Court, all other terms in the

Stipulation shall remain in full force and effect.



         July 24
Dated: ___________, 2020                                      Dated: July 23, 2020
Wittels McInturff Palikovic                           Meltzer, Lippe, Goldstein & Breitstone, LLP


By: _ /s/ Steven L. Wittels_____                      By: /s/ Christopher Hampton, Esq.
        Steven L. Wittels, Esq.                              Christopher Hampton, Esq.
        Attorney for Plaintiff                               Attorney for Defendant
        18 Half Mile Road                                    190 Willis Ave.
        Armonk, NY 10504                                     Mineola, NY 11501
        Telephone: (914) 775-8862                            Telephone: (516) 747-0300
        slw@witttelslaw.com                                  champton@meltzerlippe.com


Dated: June 25, 2020                   SO ORDERED:

                                       _______________________________
                                       Hon. Gabriel W. Gorenstein
                                       UNITED STATES MAGISTRATE JUDGE
